An involuntary petition in bankruptcy was filed against the assignor. The petition was dismissed, and the assignor commenced an action for malicious prosecution and libel against the petitioning creditors. Thereafter, the assignor made a general assignment for the benefit of creditors, and the assignee applied for an order directing the assignor to transfer its rights in the pending action for malicious prosecution and libel to him. The application was granted, and the assignor appeals. Order affirmed, with $10 costs and disbursements. The corporate assignor’s cause of action was not one for personal injury but for injury to its property and credit. Therefore, such cause of action was assignable. Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.